78 F.3d 589
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Yoganand PREMACHANDRA, Appellant.
No. 95-2871.
United States Court of Appeals, Eighth Circuit.
Submitted March 5, 1996.Filed March 8, 1996.

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Yoganand Premachandra, a federal inmate, appeals the district court's1 order denying his motion for a medical furlough, and his subsequent motions for reconsideration.   We affirm.


2
We agree with the district court that 18 U.S.C. § 3622 vests authority to grant medical furloughs with the Bureau of Prisons (BOP), not the federal courts.   See 18 U.S.C. § 3622(a)(3) ("The Bureau of Prisons may release a prisoner from ... imprisonment for a limited period ... to--(a) visit a designated place for a period not to exceed thirty days ... for the purpose of--... (3) obtaining medical treatment not otherwise available.").   We note that the BOP provides both medical furloughs and escorted medical trips.   See 28 C.F.R. § 570 subpts.   C & D (1995).


3
To the extent Premachandra suggests 28 U.S.C. § 2241 would permit a federal court to grant the relief he seeks, see Prushinowski v. Hanbrick, 570 F.Supp. 863, 869 (E.D.N.C.1983);  Bartling v. Ciccone, 376 F.Supp. 200, 203, 205 (W.D.Mo.1974), we note that Premachandra is incarcerated outside the Eastern District of Missouri.  See United States v. Hutchings, 835 F.2d 185, 186-87 (8th Cir.1987) (§ 2241 petition must be brought in district where prisoner is incarcerated).


4
Accordingly, the judgment is affirmed.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri